Mb. Justice Wolf
delivered the opinion of the court.
■The defendant, appellant, María Solis, and others were sued in an action for nullity of certain titles. The court below considered the action as one partially in revendication, but declared the nullities sought for in the complaint, and *279María Solis appealed. This defendant, on appeal, draws attention to the fact that the part of the property formerly belonging to her has been sold and recorded in the name of other persons. The certificate of the registrar so certifies. It mentions a sale to José Díaz Marcillas, and then a sale by him. The land thns appears to be recorded in the name of another person not a party to this snit, and the lack of this party is assigned as error.
Whether this question was raised in the court below we cannot say, but the indications are that Maria Solis had parted with all title to the property before the filing of the complaint and that another person has it. Under the circumstances the judgment of the Court below against Maria Solis could only have an academic effect. The judgment against her should be reversed and the court should require that the purchasers or purchaser be made parties by virtue of section 74 of the Code of Civil Procedure.
The appellant alleged that certain matters were not specifically alleged in her answer that she had a right to raise as. privileged. If she should want to amend, the court below, when the case is sent back, has a full and ample discretion to permit an amendment and to raise all issues, although, of course, the principal persons concerned seem to be the purchasers. The judgment must be reversed as to Maria Solis and the Case remanded for further proceedings not inconsistent with this 'opinion.

Reversed in part and remanded. •

Justices Aldrey and Franco Soto concurred.
Chief Justice Del Toro and Justice Hutchison dissented.